Citation Nr: 1759753	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  06-25 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a nerve condition of the right shoulder, including as due to a service-connected disability.

2.  Entitlement to an evaluation in excess of 20 percent prior to January 24, 2012, and in excess of 40 percent thereafter, for right shoulder tendonitis.

3.  Entitlement to a compensable evaluation for a stress fracture of the left heel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from July 1977 to July 1980 and February 1987 to July 1992, with service in Southwest Asia.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2004, March 2008 and May 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran timely perfected appeals to the Board.

These matters were most recently before the Board in February 2017.  At that time, the Board remanded the issues for additional evidentiary development, to include new VA examinations.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is again necessary in order to properly adjudicate the matters on appeal.

The examinations provided in response to the February 2017 remand are inadequate for adjudicative purposes as they discount medical and lay evidence of record, as well as fail to provide sufficient rationales for conclusions drawn.

Nerve Condition 

The Veteran's March 2017 VA examination assessing the etiology of his claimed nerve condition failed to provide a thorough rationale for the conclusions drawn.  The Veteran reported bilateral upper extremity pain that was worse on his right side.  The examiner indicated that an electromyography (EMG) study had been performed, but relied on results from a May 2015 study.  The examiner determined that the identified nerve condition was less likely as not related to the Veteran's service-connected right shoulder condition as it had "been attributed to conditions not including right shoulder tendonitis."  Furthermore, there was no aggravation because there was no objective evidence to support aggravation.  The examiner did not address any of the Veteran's other service-connected disabilities, nor did she provide a rationale regarding aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, the examiner did not provide a direct service connection opinion pursuant to the February 2017 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, remand is required in order to obtain a more thorough opinion.

Stress Fracture of the Left Foot

The Veteran's March 2017 VA examination assessing his foot disability failed to explain why pain demonstrated on examination did not contribute to any functional loss.  The Veteran reported that pain was provoked by a light touch and weight-bearing activities.  Pain was clearly noted on examination, but there was no indication if that pain had an impact on the ankle range of motion, per the February 2017 remand instructions.  Furthermore, the examiner reported that mild degenerative joint disease was found in the left foot, but did not indicate where the degeneration was found or if it had any correlation with the Veteran's stress fracture.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr, 21 Vet. App. at 311.  Accordingly, a new examination is necessary on remand.

Right Shoulder

While the Veteran's claim was in remand status, the United States Court of Appeals for Veterans Claims (Court) issued a new precedential decision which also requires that certain claims also be remanded.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017) , the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. "  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 10.  

The examination assessing the Veteran's right shoulder disability was insufficient for adjudicative purposes under the Court's guidance in Sharp.  In the March 2017 VA examination, the Veteran reported that he requires assistance from his wife to conduct the activities of daily living and household chores due to his shoulder disability.  He stated that he could not use the right upper extremity for most activities due to the severity of the symptoms.  He further described a sharp, stabbing pain that radiates into his neck, arm and hand with subsequent numbness and tingling in his first three fingers.  The Veteran reported flare ups caused by attempted activities using his shoulder.  His right shoulder flexion was only to 70 degrees, as was his abduction.  The Veteran's right shoulder external and internal rotation were limited to 45 degrees.  Despite this, the examiner noted that there was no functional loss caused by the Veteran's shoulder disability.  The examiner reported that there was no evidence of pain with weight-bearing, and range of motion did not change with repetitive use.  The examiner determined that she could not estimate if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time or during flare ups as the Veteran was not examined after a period of repetitive use over time or during a flare up.  This explanation is insufficient, and does not account for the Veteran's lay reports of functional limitations due to experienced symptoms.  Under Sharp, remand is necessary to obtain a more thorough opinion regarding functional limitations of these conditions.

	
Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Once the aforementioned development is complete, schedule the Veteran for a new VA examination with a new examiner to assess his right upper extremity nerve pain.  The examiner must review the entire claims file, including a copy of this remand.  The examiner must also consider the Veteran's lay reports regarding onset, observable symptoms, and functional limitations.  The examiner should opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right upper extremity nerve condition began during active service, is related to an incident of service, or began within one year after discharge from active service.

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right upper extremity nerve condition was proximately due to or the result of his service-connected disabilities.

The examiner must provide all findings, along with a complete rationale for his or her opinion in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.  The examiner should also identify what additional information or evidence (if any) may allow for a more definitive opinion.  

3.  After the aforementioned evidentiary development is complete and any and all outstanding medical records have been associated with the claims file, schedule the Veteran for a VA examination with a new examiner to assess the nature and severity of his right shoulder disability.  The examiner must review the entire claims file, including a copy of this remand.  The examiner must also consider the Veteran's lay reports regarding observable symptoms and functional limitations.  The examiner should opine as to the following:

(a)  Describe the current nature and severity of the Veteran's right shoulder disability.

(b)  Assess both active and passive range of motion, as well as range of motion on weight-bearing and non-weight bearing.  These ranges of motion must also be assessed for the Veteran's left shoulder.

(c)  Discuss the functional limitation, if any, of the Veteran's right shoulder disability with consideration of the Veteran's lay statements regarding his experienced limitations due to symptomatology.

The examiner must provide all findings, along with a complete rationale for his or her opinion in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.  The examiner should also identify what additional information or evidence (if any) may allow for a more definitive opinion.  

4.  After the aforementioned evidentiary development is complete and any and all outstanding medical records have been associated with the claims file, schedule the Veteran for a VA examination with a new examiner to assess the nature and severity of the stress fracture of his left foot.  The examiner must review the entire claims file, including a copy of this remand.  The examiner must also consider the Veteran's lay reports regarding observable symptoms and functional limitations.  The examiner should opine as to the following:

(a)  Describe the nature and severity of the residuals of the Veteran's stress fracture.

(b)  If pain noted on examination and described by the Veteran do not contribute to functional loss, explain why.

(c)  Assess the range of motion of the Veteran's ankle if any such limitations are caused by the pain in his foot.

(d)  Identify where the mild degenerative joint disease exists in the Veteran's foot, and opine as to whether it is at least as likely as not (i.e. a 50 percent probability) that this degeneration was caused by or aggravated by his service-connected stress fracture.

The examiner must provide all findings, along with a complete rationale for his or her opinion in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.  The examiner should also identify what additional information or evidence (if any) may allow for a more definitive opinion.

5.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


